



Exhibit 10.2




AMENDMENT NO. 1
TO THE
NACCO INDUSTRIES, INC.
EXECUTIVE EXCESS RETIREMENT PLAN
(EFFECTIVE SEPTEMBER 28, 2012)


NACCO Industries, Inc.(the “Company”) does hereby adopt this Amendment No. 1 to
the NACCO Industries, Inc. Executive Excess Retirement Plan (Effective September
28, 2012) (the “Plan”) to be effective as of, and contingent upon, the “Spin-Off
Date,” as such term is defined in the 2017 Separation Agreement between NACCO
Industries, Inc. and Hamilton Beach Brands Holding Company (the “Effective
Date”). Words used herein with initial capital letters which are defined in the
Plan are used herein as so defined.


1.Section 3.4 of the Plan is hereby amended in its entirety to read as follows:


“Section 3.4    Transitional Benefits. The Company shall credit to a Sub-Account
(the “Transitional Sub-Account”) established for the Participant an amount equal
to $25,140 (the “Transitional Benefit”) on December 31, 2012 and on each
following December 31st; provided, however, that the Participant remains
employed by the Company on each such date. Notwithstanding the foregoing, for
the calendar year in which the Participant retires from employment with the
Company, the Participant shall receive a pro-rated amount of the Transitional
Benefit credited to his Transitional Sub-Account. The pro-rated amount shall be
determined by multiplying $25,140 by a fraction, the numerator of which is the
number of months in the year in which the Participant was employed as the Chief
Executive Officer of the Company and the denominator of which is 12.”











